DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

Applicant’s election of Group I invention (1-9, 11, 12, 14, 17, 18 and 20) in the reply filed on 5/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Upon considering the claims encompassed by the Group I invention, Examiner contacted the attorney of record telephonically (Mr. Akihiro Yamazaki, 7/29/21) to clarify that claim 6, drawn to a sealed article, was inadvertently included in Group I, drawn to a composition and should have been in Group II invention.  Applicant’s attorney agreed to the re-grouping to include claim 6 in Group II. Claims 6, 10, 13, 15, 16, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
Claims 3 and 7 recite the limitation “and a sodium content of the inorganic filler (D) is 0.15 mass% or less of the inorganic filler (D) on a Na2O basis”. Examiner interprets the limitation to mean mass % of sodium, based on the total mass of inorganic filler (D), said sodium being present as or derived from Na2O in the inorganic filler.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotaro et al. (JP 2016-169316A, machine translation (MT), of record, and partial human translation (PHT)).
Kotaro teaches a polyurethane resin composition containing a polyol, a polyisocyanate, a plasticizer, an inorganic filler, and a phenolic antioxidant containing no sulfur atom in a molecule, and the heat loss of the phenol antioxidant is 0 to 3 mass% (ref. claim 1).
Comp. Ex. 2 in TABLE 1 is drawn to a composition comprising polyisocyanate (MDI) (reads in isocyanate group-containing compound (B)), a polyol 2 (reads on hydroxyl-group containing compound (A)), aluminum hydroxide (reads on inorganic filler), IRGANOX 565 (i.e. antioxidant), in addition to other components and cured product thereof [0075-0081 (MT), Table 1 (PHT)]. Per specification, IRGANOX 565 is disclosed as a suitable alkylthio-containing phenolic antioxidant [0038-0039]. It is noted that IRGANOX 565 has the following structure and reads on antioxidant of claim 1 and 2:

    PNG
    media_image1.png
    220
    530
    media_image1.png
    Greyscale

Thus, a cured polyurethane resin composition of Comp. Ex. 2 comprising IRGANOX 565 meets the compositional limitations of claims 1 and 2.	
With regard to claim 4, the calculated wt. of inorganic filler in cured Comp. Ex. 2 is about 72.4 %, based on the wt. of total composition (i.e. 100x60/82.91).
With regard to claim 5, the calculated wt.% of antioxidant in cured Comp. Ex. 2 is about 0.12 wt.% (i.e. 100x0.1/82.91).
With regard to claim 8, the cured product of Comp Ex. 2 comprises 72.4 wt.% inorganic filler and IRGANOX 565.

With regard to claim 14, the cured product of Comp. Ex. 2 comprises 0.12 wt.% of IRGANOX 565 and 72.4 wt.% inorganic filler.
In light of above, presently cited claims are anticipated by the reference.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naoki et al. (JP 2008-120998 A, machine translation and partial human translation (PHT)).
Naoki teaches a urethane resin composition suitable for the insulation treatment of electric and electronic parts, comprising a polyol compound (A) (reads on (A)), a polyisocyanate compound (B) (reads on (B)), a plasticizer (C), an inorganic filler (D), and an antioxidant [0013-0025, 0028-0031]), and cured films thereof [0037]. As the antioxidant, the reference teaches a small genus, which includes 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine [0032], i.e. a phenolic compound having an alkylthio group having a structure as shown below and synonymous with IRGANOX 565. Per specification, IRGANOX 565 is a suitable alkylthio-containing phenolic antioxidant [0038-0039] (reads on (C)).

    PNG
    media_image2.png
    185
    447
    media_image2.png
    Greyscale

Thus, a cured product comprising the above species meets the compositional limitations of claims 1 and 2. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
In light of above, presently cited claims are anticipated by the reference.

Claims 3-5, 7-9, 11, 12, 14, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Naoki et al. (JP 2008-120998 A, Machine translation (MT), and partial human translation (PHT)).
	The discussion with regard to Naoki from paragraph 6 above is incorporated herein by reference. Naoki further teaches an inorganic filler (D), including pure silica and pure alumina, in an amount of 150 to 300 parts, per 100 parts by wt. of the component (A) (i.e. polyol), the component (B), i.e. polyisocyanate, and component (C) (i.e. plasticizer) [0028-0029], and antioxidants, including 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine [0032], i.e. a phenolic compound comprising an alkylhio group, in an amount of 0.01 to 10 parts by wt., based on 100 parts by wt. of (A) and (B) [0030-0032], and (C) in an amount of 5 to 80% by wt. of total amount of (A), (B) and (C). Exemplified embodiments in TABLE 1 (PHT) include an antioxidant and inorganic filler (D) within the claimed range. For instance, the calculated wt % of antioxidant (MDP-S) in exemplified Embodiment 4 is about 0.063 wt.%, based on the total wt. of the composition. The calculated wt.% of inorganic filler (MINU-U-SIL 30, silica and DAW 10 alumina) is about 62.5 wt.%, based on the total wt. of the composition. 
	Naoki fails to teach a polyurethane composition comprising the claimed antioxidant and an inorganic filler having a sodium content of 0.15 mass% or less, in one single embodiment as in the claimed invention (claim 3).
	At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
	Naoki teaches inorganic fillers, such as pure silica and pure alumina [0028], i.e. which are devoid of any impurity and having sodium content at 0 mass%, and a small genus of antioxidants, including 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine as a species (i.e. having an alkyl thio group and a phenolic group). Thus, given the generic teaching on suitable antioxidants and fillers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to form Naoki’s cured urethane compositions comprising 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine as an antioxidant and an inorganic filler comprising pure silica and pure alumina, i.e. having 0 mass% sodium content. It is noted that less than 0.15 mass% includes 0 as it lower limit. In the alternative, given the teaching that the cured urethane compositions are intended for insulating treatment, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include inorganic fillers (D) with a sodium content of 0.15 mass% or less, so as to minimize the adverse effect of ionic contaminants on insulating treatments that the urethane compositions are intended for (claims 3 and 7).
	With regard to claims 4 and 8, Naoki teaches inorganic filler (D) in an amount of 150 to 300 parts, per 100 parts by wt. of the component (A) (i.e. polyol), the component (B), i.e. polyisocyanate, and component (C) (i.e. plasticizer) [0028-0029], and exemplified Embodiments in TABLE 1 (PHT) include an inorganic filler (D) with the claimed range. For instance, the calculated wt.% of inorganic filler (MINU-U-SIL 30, silica and DAW 10 alumina) for exemplified Embodiment 4 is about 62.5 wt.%. Additionally, the general disclosure teaches 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine, which may be utilized in lieu of MDP-S antioxidant in Embodiment 4, based on their art recognized equivalence, with a reasonable expectation of success.
	With regard to claims 5 and 9, the general disclosure teaches a range of 0.01 to 10 parts by wt., based on 100 parts by wt. of (A) and (B) for the amount of antioxidant, including 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine [0030-0032]. Moreover, the calculated amount of MDP-S in Embodiment 4 (PHT) is about 0.063 wt.%.  A skilled artisan would have found it obvious to utilize any antioxidant, including 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine in lieu of MDP-S antioxidant in Embodiment 4.
 	With regard to claims 11 and 17, as stated above, the general disclosure teaches pure alumina and pure silica as inorganic filler (D) in an amount of 150 to 300 parts, per 100 parts by wt. of the component (A) (i.e. polyol), the component (B), i.e. polyisocyanate, and component (C), and exemplified embodiments comprise filler within the claimed range. A skilled artisan would have found it obvious to include pure alumina and pure silica as filler (D), or for reasons stated above, those with a sodium content of 0.15 mass% or less, in combination 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine in lieu of MDP-S antioxidant at 0.063 wt.% in Embodiment 4 and thereby arrive at the claimed invention.
	With regard to claims 12, 14, 18, 20, as stated above, the general disclosure teaches pure alumina and pure silica as inorganic filler (D) in an amount of 150 to 300 parts, per 100 parts by wt. of the component (A) (i.e. polyol), the component (B), i.e. polyisocyanate, and component (C) with exemplified embodiments comprising filler within claimed range, a range of 0.01 to 10 parts by wt., based on 100 parts by wt. of (A) and (B) for the amount of antioxidant, including 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine. Given the generic teaching on suitable inorganic fillers and antioxidants and exemplified embodiments which include an antioxidant and filler in amounts within the scope of 12, 14, 18 and 20, a skilled artisan would have found it obvious to formulate cured urethane compositions comprising a filler with a sodium content of 0.15 mass% or less, and 2,4-bis-(n-octylthio)-6-(4-hydroxy- 3,5-di-t-butylanilino)-1,3,5-triazine in amounts as in the claimed invention.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mase (WO 01/83393 A2, cited in the IDS dated 8/28/19) teaches a liquid curable composition comprising a urethane (meth)acrylate oligomer and an antioxidant having an alkyl thio group and a phenolic group (Ab.). Cottman (US 4,108,831) teaches a hydroxyalkylthio phenols as antioxidants for unvulcanized and vulcanized polymers, including rubbers, diene copolymers and polyesters (Ab., col. 4). Nakagawa (US 2012/0231269 A1) teaches a composite film comprising at least a urethane polymer. Example 15 in the reference is drawn to a composite film comprising IRG. 1520L as the phenol compound, also disclosed in the specification as an alkyl thio group containing antioxidant [0039].

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762